AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                               g::::
                                                                                                     !.)
                                                                                                           r..... ~
                                                                                                                 ~
                                                                                                                      ED'1   Pagelofl



                                        UNITED STATES DISTRICT CO                                      APR 0 4 2019
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America
                                      v.

                           Antonio Garcia-Romero                             Case Number: 3:19-mj-21437

                                                                             Jesus Mosqueda
                                                                             Defendant's Attorney


REGISTRATION NO. 82399298
THE DEFENDANT:
 [:gj pleaded guilty to count( s) 1 of Complaint
                                                 ---~-------------------------
 0 was found guilty to count( s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                        Nature of Offense                                              Count Number(s)
8:1325                                 ILLEGAL ENTRY (Misaemeanor)                                    1

 D The defendant has been found not guilty on count(s)
                                                                         ~-----------------~

 D Count(s)                                                                   dismissed on the motion of the United States.
                       -----------------~



                                             IMPRISONMENT
       The. defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                                                  45
                                      D TIME SERVED                       ~ --------~-days
  [:g]Assessment: $10 WAIVED [:g] Fine: WAIVED
 [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all docl.llllents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                             charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circl.llllstances.

                                                                           Thursday, April 4, 2019
                                             t
                       .             /·;1,1. .·
                  ./             ,/.~,:/J.·.'.
                                          'fl);t. . .
                                     /j{(P':,
                           ~/·if!'          ·.
              I                /
Received( . .
               DUSM               "




Clerk's Office Copy                                                                                                   3:19-mj-21437
